TANZER, J.,
concurring.
It is clear from the legislative history that ORS 281.045 through 281.105 were added to Oregon’s laws regulating condemnation with the intent of ameliorating some of the harsh consequences of the exercise of eminent domain for large new public programs which require the taking of large amounts of private land, such as urban renewal. The majority opinion is somewhat timid on this point, construing the statutory word “acquisition” to apply only to specific site acquisition because new programs are usually site specific. It deems site specificity controlling because it is an attribute of condemnation transactions. If the goverment is determined to obtain specific property, then condemnation is either employed or it is explicitly of *206implicitly threatened. It is preferable to straightforwardly articulate the rationale which the majority necessary implies: that “acquisition,” as used in ORS 281.045(l)(a), occurs where the government program obtains property by condemnation or where condemnation would be resorted to if agreement were not reached.